Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142621                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 142621
                                                                    COA: 300572
                                                                    Wayne CC: 10-000882-FC
  DESMOND DJON LOVE,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 5, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2011                        _________________________________________
           h0516                                                               Clerk